FOR IMMEDIATE RELEASE CONTACT:William J. Pasenelli Chief Executive Officer THE COMMUNITY FINANCIAL CORPORATION ANNOUNCES RESULTS OF OPERATIONS FOR FIRST QUARTER OF 2015 Waldorf, Maryland, April 22, 2015 – The Community Financial Corporation (NASDAQ: TCFC) (the “Company”), the holding company for Community Bank of the Chesapeake (the “Bank”), reported its results of operations for the three months ended March 31, 2015. Consolidated net income available to common shareholders for the three months ended March 31, 2015 increased $127,000 to $1.8 million, or $0.38 per common share (diluted), compared to $1.7 million, or $0.36 per common share (diluted), for the three months ended March 31, 2014. The increase in net income was mainly due to increased net interest income. Additionally, net income was positively impacted by a small increase in noninterest income and a slight decrease in the provision for loan losses compared to the same period in 2014. These increases to net income were partially offset by increased noninterest expense. “Net interest income increased $629,000 to $9.1 million for the three months ended March 31, 2015 compared to the first quarter of 2014. Net interest income increased $553,000 due to increased earnings on interest-earning assets primarily due to increased loan volume and $76,000 due to reduced funding costs from the comparable period,” stated William J. Pasenelli, President and Chief Executive Officer. “The Company’s interest rate spread and net interest margin have increased nine and seven basis points to 3.55% and 3.67%, respectively, for the three months ended March 31, 2015 from the comparable period in 2014.” “The Bank has continued to shift our deposit mix. At March 31, 2015, 56% of our deposit funding is from transaction accounts compared to 2011, when only 45% of our accounts were transaction accounts,” stated James F. Di Misa, Chief Operating Officer. “Our increased focus on providing products and services that serve small, midsize and municipal customers has been the primary reason for our change in the deposit mix and the resulting decrease in the Bank’s funding costs.Since 2011, our deposit costs have decreased 96 basis points from 1.43% for the year ended December 31, 2011 to 0.47% for the three months ended March 31, 2015.” Operations – Three Months Ended March 31, 2015 compared to Three Months Ended March 31, 2014 The increase in net income available to common shareholders of $127,000 to $1.8 million for the three months ended March 31, 2015 compared to the same period in 2014 was attributable to increased net interest income of $629,000 and noninterest income of $67,000 and decreases in the provision for loan losses of $25,000 and preferred stock dividends of $27,000. These increases to net income were partially offset by increased noninterest expense of $612,000 and income tax expense of $9,000. Noninterest expense increased from the comparable period in 2014 primarily as a result of costs related to the opening of the Bank’s Fredericksburg branch and the Annapolis Loan Production Office (“LPO”) during the second half of 2014 and increased data processing and OREO related costs. Net interest income increased to $9.1 million for the three months ended March 31, 2015 compared to $8.4 million for the three months ended March 31, 2014. The net interest margin was 3.67% for the three months ended March 31, 2015, a seven basis point increase from 3.60% for the three months ended March 31, 2014. The increase was largely the result of an increase in the average balance of loans as a percentage of total assets and a continued decrease in the cost of funds. In addition, the Bank’s cost of deposits continued to decline compared to the same period of 2014, but was partially offset by additional interest expense related to the $23.0 million of subordinated debt issued during the first quarter of 2015. Interest and dividend income increased by $553,000 to $10.7 million for the three months ended March 31, 2015 compared to $10.2 million for the three months ended March 31, 2014. Increased income from the growth in the average balance of loans was partially offset by decreased income from reduced yields on loans and investments and smaller average investment balances. Interest and dividend income increased $683,000 due to growth of $57.2 million in the average balance of loans from $795.7 million to $852.9 million. This increase was partially offset by a decrease of $89,000 in interest income from a reduction in loan yields and $9,000 from a reduction in investment yields. Average loan yields declined 5 basis points from 4.82% for the three months ended March 31, 2014 to 4.77% for the three months ended March 31, 2015. Interest and dividend income was further reduced $32,000 as average interest-earning investment balances decreased $7.7 million from $141.3 million for the three months ended March 31, 2014 to $133.6 million for the three months ended March 31, 2015. Interest expense decreased $76,000 to $1.7 million for the three months ended March 31, 2015 compared to the three months ended March 31, 2014 due primarily to a reduction in the cost of funds on interest-bearing liabilities partially offset by an increase in interest expense related to the $23.0 million of subordinated debt issued during the first quarter of 2015. The average cost of total interest-bearing liabilities decreased 8 basis points from 0.88% for the first quarter of 2014 to 0.80% for the first quarter of 2015. Interest expense decreased $278,000 due to a decrease in rates, which was principally achieved by a decrease in the average rates paid on certificates of deposits, money market accounts and long-term debt, which declined from 1.03%, 0.30% and 2.38%, respectively, for the three months ended March 31, 2014 to 0.83%, 0.25% and 2.15%, respectively, for the three months ended March 31, 2015. Deposit costs decreased 14 basis points from 0.61% to 0.47% for the comparable period. Additionally, the increase of noninterest bearing demand deposits of $21.4 million contributed to the decline in funding costs with average balances increasing from $90.6 million for the three months ended March 31, 2014 to $112.0 million for the three months ended March 31, 2015. These reductions in interest expense were partially offset by a $202,000 increase in interest expense due to increased average balances of interest-bearing transaction deposit accounts and debt compared to the same quarter of 2014. The average rate paid on debt, which includes long-term debt, trust preferred junior subordinated debentures (TRUPS), subordinated debt and short-term borrowings, increased from 2.24%fpr the three months ended March 31, 2014 to 2.45% for the comparable period in 2015. The provision for loan losses decreased $25,000 to $178,000 for the three months ended March 31, 2015 compared to $203,000 for the three months ended March 31, 2014 and reflected decreases in net-charge-offs and the specific allowance compared to the same period in 2014. The specific allowance is based on management’s estimate of realizable value for particular loans and has decreased as specific credits have been resolved through a return to performance, charge-offs, additions to other real estate owned, or the sale of non-performing and classified loans. Net charge-offs decreased $106,000 from $144,000 for the three months ended March 31, 2014 to $38,000 for the three months ended March 31, 2015. Noninterest income increased by $67,000 to $962,000 for the three months ended March 31, 2015 compared to $895,000 for the three months ended March 31, 2014. Noninterest income increased due to modest increases in service charges, gains on loans held for sale and bank owned life insurance (“BOLI”). The Bank made an additional investment of $7.0 million in BOLI during the third quarter of 2014. Gains on loans held for sale were $97,000 for the three months ended March 31, 2015 compared to $68,000 for the three months ended March 31, 2014. For the three months ended March 31, 2015, noninterest expense increased 9.7%, or $612,000, to $6.9 million from $6.3 million for the comparable period in 2014. The increase was primarily due to growth in employee compensation and occupancy costs as the Bank added employees and facilities during the second half of 2014 to support its expansion in Fredericksburg, Virginia and Annapolis, Maryland and the surrounding markets. Salary and benefits, data processing and professional fees were impacted by the increased cost of compliance and regulation. The Company’s efficiency ratio and noninterest expense as a percentage of average assets for the three months ended March 31, 2015 were 69.26% and 2.61%, respectively, compared to 67.86% and 2.52%, respectively, for the three months ended March 31, 2014. The following is a summary breakdown of noninterest expense: Three Months Ended March 31, (dollars in thousands) $ Change % Change Compensation and Benefits $ $ $ % OREO Valuation Allowance and Expenses 90 % Other Operating Expenses % Total Noninterest Expense $ $ $ % Financial Condition at March 31, 2015 compared to December 31, 2014 Total assets at March 31, 2015 of $1.09 billion increased $6.3 million compared to total assets of $1.08 billion at December 31, 2014. The increase in total assets was primarily attributable to net loan growth partially offset by declines in cash and securities. Net loans increased $19.1 million from $862.4 million at December 31, 2014 to $881.5 million at March 31, 2015, due primarily to increases in loans for commercial real estate partially offset by decreases in commercial loans and residential loans. The following is a breakdown of the Company’s loan portfolio at March 31, 2015 and December 31, 2014: (dollars in thousands) March 31, 2015 % December 31, 2014 % Commercial real estate $ % $ % Residential first mortgages % % Construction and land development % % Home equity and second mortgages % % Commercial loans % % Consumer loans % % Commercial equipment % Less: Deferred loan fees % % Allowance for loan losses % % $ $ Non-accrual loans (90 days or greater delinquent and non-accrual only loans) decreased $1.9 million from $10.3 million or 1.18% of total loans at December 31, 2014 to $8.4 million or 0.95% of total loans at March 31, 2015. Non-accrual only loans are loans classified as non-accrual due to customer operating results or payment history. In accordance with the Company’s policy, interest income is recognized on a cash basis for these loans. There were no non-accrual only loans at March 31, 2015 or at December 31, 2014. The Bank had 24 non-accrual loans at March 31, 2015 compared to 31 non-accrual loans at December 31, 2014. Non-accrual loans at March 31, 2015 included $7.1 million, or 84% of non-accrual loans, attributed to 10 loans representing three customer relationships classified as substandard. Non-accrual loans at December 31, 2014 included $8.8 million, or 86% of nonperforming loans, attributed to 16 loans representing six customer relationships classified as substandard. Of these loans at March 31, 2015 and December 31, 2014, four loans totaling $3.9 million represented a stalled residential development project. During the second quarter of 2014, the Bank deferred the collection of principal and interest for one year to enable the project to use available funds to build units and complete the project. The stalled development project loans are considered both troubled debt restructures (“TDRs”) and non-accrual loans. Additionally at March 31, 2015 and December 31, 2014, the Bank had one TDR commercial real estate loan of $1.0 million that is greater than 90 days delinquent. These loans are classified solely as non-accrual loans for the calculation of financial ratios. Loan delinquency (90 days or greater delinquent and 31-89 days delinquent) decreased $2.0 million from $12.1 million, or 1.39% of loans, at December 31, 2014 to $10.1 million, or 1.13% of loans, at March 31, 2015. Loans 31-89 days delinquent decreased $205,000 million from $1.8 million, or 0.21% of total loans, at December 31, 2014 to $1.6 million, or 0.18% of total loans, at March 31, 2015. Management believes the 31-89 day past due delinquency rate is a leading indicator of the health of the loan portfolio. At March 31, 2015, the Bank had 23 accruing TDRs totaling $15.5 million compared to 19 accruing TDRs totaling $13.2 million as of December 31, 2014. The Bank added four and 15 TDRs totaling $2.2 million and $12.0 million during the three months ended March 31, 2015 and the year ended December 31, 2014, respectively. The Bank had specific reserves of $481,000 on seven TDRs totaling $2.9 million at March 31, 2015 and $251,000 on five TDRs totaling $2.5 million at December 31, 2014. The following is a breakdown by loan classification of the Company’s TDRs at March 31, 2015 and December 31, 2014: March 31, 2015 December 31, 2014 (dollars in thousands) Dollars Number of Loans Dollars Number of Loans Commercial real estate $ 13 $ 9 Residential first mortgages 3 3 Construction and land development 4 4 Commercial loans 6 6 Commercial equipment 2 2 Total TDRs $ 28 $ 24 Less: TDRs included in non-accrual loans ) (5
